Citation Nr: 0704219	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hepatocellular 
carcinoma and elevated liver enzymes.

2.  Entitlement to service connection for cirrhosis.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2004, 
March 2005, and September 2005 issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran's hepatocellular carcinoma and elevated liver 
enzymes is not attributable to service nor was such present 
within one year of separation from service.

3.  The veteran's cirrhosis of the liver is not attributable 
to service nor was such present within one year of separation 
from service.


CONCLUSIONS OF LAW

1.  Hepatocellular carcinoma and elevated liver enzymes was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, 
letters dated in October of 2003 and May of 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records have been obtained as 
well as his post-service medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection Secondary to Herbicide Exposure

The veteran, who served in Vietnam on active duty from June 
1967 to December 1970, has been diagnosed with elevated liver 
enzymes, hepatocellular carcinoma, and cirrhosis.  According 
to the veteran, he does not have a history of alcohol or drug 
abuse.  Instead, he surmises in a November 2004 letter that 
his disorders are linked to Agent Orange, as he was heavily 
exposed to defoliants, through the air and drinking water in 
Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Further, that claimed disease or injury must be of 
the type listed in 38 C.F.R. § 3.309(e).  Here, the claimed 
conditions are hepatocellular carcinoma and elevated liver 
enzymes as well as cirrhosis.  The competent medical evidence 
establishes that the veteran does currently have 
hepatocellular carcinoma, elevated liver enzymes, and 
cirrhosis of the liver.  However, none of these liver 
disabilities are delineated in 38 C.F.R. § 3.309(e).  
Therefore, a presumptive link to herbicide exposure does not 
exist in this case.

The Board notes that claims based on Agent Orange exposure 
are unique in that entitlement, under the presumptions 
codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309, is based on an analysis of scientific evidence, 
ordered by statute:

(1) Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  (2) In making 
determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available to 
the Secretary.  In evaluating any study for the purpose of 
making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  (3) An association between the occurrence of a 
disease in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

38 U.S.C.A. § 1116(b).

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  The Secretary has published 
notice of diseases determined to not be associated with 
exposure to herbicide agents on numerous occasions, most 
recently published in the Federal Register on May 20, 2003, 
beginning at 68 FR 27630.  Hepatobiliary cancers are listed 
among the diseases for which a presumption of service 
connection is not warranted.  Id.  The published notices 
include a detailed rationale; the most recent notice 
concluded:

Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and hepatobiliary 
cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.

68 FR 27632 (May 20, 2003).

However, the United States Court of Appeals for the Federal 
Circuit has additionally determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable incases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, hepatocellular carcinoma and cirrhosis will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In 2000, the veteran was diagnosed the veteran with cirrhosis 
of the liver.  Diagnoses for elevated liver enzymes and 
hepatocellular carcinoma followed in 2003 and 2004, 
respectively.  According to the veteran, these conditions 
were caused by exposure to Agent Orange.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of any liver 
disease or injury.  The veteran's April 1970 separation 
examination reported that the liver was normal.  Moreover, 
there are no medical reports in the veteran's record that 
establish that any type of liver cancer or cirrhosis was 
manifest within one year following his active service.

A review of the post-service medical evidence shows that 
liver disability was initially diagnosed in 2000, nearly 30 
years after the veteran was separated from service.  There is 
no competent medical evidence establishing that any liver 
disability was manifest during service, within one year of 
separation, or is otherwise attributable to service, to 
include presumed exposure to herbicides during his Vietnam 
service.  In fact, a November 2004 record from Sammons Cancer 
Center states that the veteran's liver disease is "poorly 
defined," and that his prior biopsy was "unrevealing as to 
the exact nature of his hepatitis and cirrhosis."

Although the veteran maintains that his liver disorders were 
incurred during service, the most probative and competent 
medical evidence of record does not support his contention.  
Rather, it shows that each of the veteran's liver disorders 
were initially manifest after service.  The veteran's 
personal opinion regarding the etiology of his conditions has 
no probative value, as he is not competent to make that 
assessment.  See Espiritu.  

In sum, the competent evidence does not establish that the 
veteran had hepatocellular carcinoma, elevated liver enzymes, 
and cirrhosis of the liver while in service.  The service 
medical records do not reflect any liver disease or injury or 
a diagnosis of any of these conditions.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that 
approximately three decades after service separation, the 
veteran was diagnosed with various liver dysfunctions, 
including hepatocellular carcinoma, elevated liver enzymes, 
and cirrhosis of the liver.  Further, there is no competent 
medical evidence that establish an etiological nexus between 
the veteran's current disabilities and service to include 
presumed exposure to herbicides during his Vietnam service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

ORDER

Service connection for hepatocellular carcinoma and elevated 
liver enzymes is denied.  

Service connection for cirrhosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


